
	
		II
		112th CONGRESS
		1st Session
		S. 1402
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  increase the maximum penalty for violating that Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Marine Mammal Protection Amendment
			 Act of 2011.
		2.Penalties under
			 the Marine Mammal Protection Act of 1972Section 105(b) of the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1375(b)) is amended by striking
			 $20,000 and inserting $50,000.
		
